Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ response of 10/22/2021 has been considered and entered in the record. New Claim 28 is added. Claims 1-2, 4, 7-14, 16-18, 20-22, 25 and 27-28 are under consideration. The following new rejections are made in view of Applicants’ amendments. Applicants’ arguments have been considered, but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1, 2, 4, 7-14,  7-14 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no basis in the Specification as filed for the newly amended limitations “the bottom electrode having a second width in the first direction that is at least 10% greater than the first 

				      Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (2010/0155231) in view of  Zhang et al (US 2015/0200353), Kang (US 2014/0269005) and Tong et al (US 2014/0370658).
With respect to Claim 1, Watanabe et al discloses forming a stack of magnetic tunneling junction (MTJ) layers (Figure 1, 11)  on a bottom electrode (Figure 4) that is disposed over a substrate (Figure 4);  etching the stack of (MTJ ) layers to form a patterned MTJ stack (Figure 1, (a)102 and Figure 1(b) 11; and paragraphs 74 and 102-111), wherein the etching of the stack of MTJ layers (Figure 1(b) 11 and Figure 4, and corresponding text) includes using an etchant gas selected from the group consisting of carbon monoxide and ammonia (paragraphs 5, 76 and 87) and wherein a portion of the MTJ gas is damaged via the etching (Figure 1 (a), 103 and corresponding text); removing the damaged portion of the patterned MTJ stack (paragraphs 112-122) in a vacuum environment which includes applying an inert gas such as Argon  (Ar)  (Figure 3 and corresponding text; and paragraphs 70, 78-79 and 118); and after removing the damaged portion of the patterned MTJ stack, forming an encapsulation layer (Figure 1(b) 16 and corresponding text) on the patterned MTJ device stack in the vacuum environment (Figures 2-3 and corresponding text; and paragraph 88). Moreover, Watanabe discloses the multilayer magnetic film consists of eight layers including the Ta layer as the lowest layer (layer on bottom electrode and 
Watanabe et al differs from the Claims at hand in that Watanabe et al disclose carbon monoxide and ammonia etching gases as an unpreferred embodiment (Watanabe prefers using an alcohol such as methanol to minimize oxidation damage (paragraphs 5, 76 and 87);  Watanabe et al does not disclose a substrate including a metal contact, forming a bottom electrode directly on a top surface of the contact and a top surface of the substrate such that the bottom electrode physically contacts the top surface of the contact and the top surface of the substrate and wherein a top surface of the bottom electrode is exposed by the etching of the stack of MTJ layers, the top surface of the bottom electrode facing away from the substrate, and that the encapsulation layer physically contacts the top surface of the bottom electrode; and applying a nitrogen gas to remove the damaged portion of the patterned MTJ stack; and does not disclose the relative widths of the components.
With respect to the limitation pertaining to the use of carbon monoxide and ammonia gases, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use carbon monoxide and ammonia as etching gases, as the use of an unpreferred embodiment would be within the level of skill of one of ordinary skill in the art. See In re Burckel, 201 USPQ 67 (CCPA 1979). A reference is not limited to preferred embodiments.  See In re Boe, 148 USPQ 507 (CCPA 1966).

However Watanabe et al do not disclose that disclose a substrate including a metal contact, forming a bottom electrode directly on a top surface of the contact and a top surface of the substrate such that the bottom electrode physically contacts the top surface of the contact and the top surface of the substrate and wherein a top surface of the bottom electrode is exposed by the etching of the stack of MTJ layers, the top surface of the bottom electrode facing away from the substrate, and that the encapsulation layer physically contacts the top surface of the bottom electrode.”

Kang also pertains to MTJ devices and also discloses  a substrate (Figure 5G, 14) including a metal contact (Figure 5G, 17), forming a bottom electrode (Figure 5G, 19) directly on a top surface of the contact and a top surface of the substrate such that the bottom electrode physically contacts the top surface of the contact and the top surface of the substrate. See Figure 5 G and corresponding text, especially paragraphs 46, 71 and 88.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use a wider electrode as disclosed by Zhang et al, in the device of Watanabe et al , in order to ensure adequate electrical contact for the MTJ device, and reduce manufacturing costs. As both references pertain to magnetic tunnel devices, a prima facie case of obviousness is established. As the bottom electrode is wider, the encapsulation layer would inherently contact the top surface of the bottom electrode. Moreover, It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use a narrower contact  as disclosed by Kang, in the device of Watanabe et al , in order to ensure the desired electrical flow characteristics, and arrive at the presently claimed limitations. The Examiner notes that changes in size are prima facie obvious. See In re Rose, 105 USPQ 237 (CCPA 1955).

Moreover, Watanabe et al disclose the use of inert gases such as  Argon (Ar),  but does not disclose applying a nitrogen gas to remove the damaged portion of the patterned MTJ stack.
Tong et al is simply relied upon to disclose that nitrogen and argon gases are known inert gases in plasma treatments in reactive ion etch mode (RIE). See paragraph 79.
prima facie  obvious to one of ordinary skill in the art. 

Furthermore, the combined references do not explicitly disclose the claimed relative widths of the metal contact, the bottom electrode, the stack of MTJ layers, and the patterned MTJ stack. However, the Examiner notes that Watanabe et al disclose that the stack of MTJ layers (Figure 1, 11) is wider than the hardmask (Figure 1, 12) and the hardmask and the MTJ stack are the same width. See Figure 1 and corresponding text. Zhang et al disclose that the MTJ stack (Figures 2 G-H, 212) is narrower than the bottom electrode (2G-H, 210). Kang, discloses that the MTJ stack (Figure 5G, 20 and 22) is narrower than the bottom electrode (Figure 5G, 19)  at a top portion, and that the metal contact (Figure 5G, 17) is narrower than the bottom electrode  and the patterned MTJ stack.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to arrive at the presently claimed limitations, as the cited references generally disclose the relative widths of the components, and changes in size are within the skill of one of ordinary skill in the art, in the absence of unobvious results. See In re Rose, 220 F 2d 459, 105 USPW 237 (CCPA 1955).  

With respect to Claim 2, Watanabe et al, Kang  and Zhang in view of Tong et al suggest the limitation “wherein the applying of nitrogen gas to remove the damaged portion of the patterned MTJ stack is part of  applying a physical cleaning process to remove the portion of the patterned MTJ stack”. See paragraphs 112-124 of Watanabe et al; and paragraph 79 of Tong et al as discussed above.

With respect to Claim 7, forming the stack of MTJ layers over a substrate stage, and wherein the etching of the stack of MTJ layer includes tilting the substrate stage at an angle ranging from about 25 to 85 degrees. See paragraphs 15 and 44 of Watanabe. The Examiner takes Official Notice that tilting the substrate to obtain the desired angle is known in the art.
With respect to Claim 23, and the  limitation “the substrate is a semiconductor substrate, the method further comprising the bottom electrode directly on the semiconductor substrate”, Watanabe discloses forming the bottom electrode on the substrate. See paragraph 3; Figure 4 and corresponding text.
With respect to Claim 25, Zhang et al disclose the metal contact (Figure 2H, 204) is covered by the bottom electrode (Figure 2H, 210) after the etching of the stack of MTJ layers to form the patterned MTJ stack. See Figure 2H and corresponding text.

Claims 8-14, 16-18, 20-22 and 27-28  are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (2010/0155231) in view of  Zhang et al (US 2015/0200353), Kang (US 2014/0269005)   and Li et al (US 8,912,012).
With respect to Claim 8, Watanabe et al discloses forming a stack of magnetic tunneling junction (MTJ) layers (Figure 1, 11)  on a bottom electrode (Figure 4) that is disposed over a substrate (Figure 4);  etching the stack of (MTJ ) layers to form a patterned MTJ stack (Figure 1, (a)102 and Figure 1(b) 11; and paragraphs 74 and 102-111), wherein the etching of the stack of MTJ layers (Figure 1(b) 11 and Figure 4, and corresponding text) includes using an etchant gas  and wherein a portion of the MTJ gas is damaged via the etching (Figure 1 (a), 103 and corresponding text); removing the damaged portion of the patterned MTJ stack (paragraphs 112-122); and after removing the damaged portion of the patterned 
However Watanabe et al do not disclose that disclose a substrate including a metal contact, and wherein a bottom electrode physically contacts a top surface of the contact and a top surface of the substrate such that the bottom electrode physically contacts the top surface of the metal contact and the top surface of the substrate and wherein a top surface of the bottom electrode is exposed by the etching of the stack of MTJ layers, the top surface of the bottom electrode facing away from the substrate, and that the encapsulation layer physically contacts the top surface of the bottom electrode;  and Watanabe prefers  ion beam etching and not plasma cleaning to remove the damaged sidewall portions; and the relative widths of the components.
Zhang et al  also disclose an MTJ device, and disclose a bottom electrode 210 which is wider that the MJT layer 212, and laterally encapsulated by dielectric layer 202; and the encapsulation layer 222 physically contacts the bottom electrode and reduction in manufacturing costs.  See Figure 2G and 2H and corresponding text.
Kang also pertains to MTJ devices and also discloses  a substrate (Figure 5G, 14) including a metal contact (Figure 5G, 17), forming a bottom electrode (Figure 5G, 19) directly on a top surface of the contact and a top surface of the substrate such that the bottom electrode physically contacts the top surface of the contact and the top surface of the substrate. See Figure 5 G and corresponding text, especially paragraphs 46, 71 and 88.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use a wider electrode as disclosed by Zhang et al, in the device of Watanabe et al , in order prima facie case of obviousness is established. As the bottom electrode is wider, the encapsulation layer would inherently contact the top surface of the bottom electrode. Moreover, It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use a narrower contact  as disclosed by Kang, in the device of Watanabe et al , in order to ensure the desired electrical flow characteristics, and arrive at the presently claimed limitations. The Examiner notes that changes in size are prima facie obvious. See In re Rose, 105 USPQ 237 (CCPA 1955).

Moreover, Watanabe et al differs from the present Claims in that Watanabe prefers  ion beam etching and not plasma cleaning.
Li et al disclose the fabrication of a magnetic tunnel junction and disclose cleaning the sidewalls using a sputter cleaning process (plasma clean). See column 4, lines 20-40; column 6, lines 45-65; Figure 2, and corresponding text; and Figure 9 and corresponding text.
It would have been obvious for one of ordinary skill in the art, at the time of the invention, to use a plasma cleaning process to clean the sidewalls of a magnetic tunnel junction in the process of Watanabe et al in view of Zhang et al, as Li et al disclose that it is known in the art to clean the sidewalls of magnetic tunnel junctions using sputter cleaning (plasma cleaning). The use of a known process, plasma cleaning, for its known benefit, cleaning sidewalls of MTJ structures,  is within the skill of one of ordinary skill in the art.

Furthermore, the combined references do not explicitly disclose the claimed relative widths of the metal contact, the bottom electrode, the stack of MTJ layers, and the patterned MTJ stack. However, the Examiner notes that Watanabe et al disclose that the stack of MTJ layers (Figure 1, 11) is 
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to arrive at the presently claimed limitations, as the cited references generally disclose the relative widths of the components, and changes in size are within the skill of one of ordinary skill in the art, in the absence of unobvious results. See In re Rose, 220 F 2d 459, 105 USPW 237 (CCPA 1955).  

With respect to Claim 9, the etching of the stack of MTJ layers includes using an etchant gas selected from the group consisting of carbon monoxide and ammonia. See paragraphs 5, 76 and 87 of Watanabe et al.
With respect to Claim 10, the etching of the stack of MTJ layers includes using carbon monoxide and ammonia. See paragraphs 5, 76 and 87 of Watanabe et al.
With respect to Claim 11, Watanabe et al discloses forming a hard mask (Figure 1(b) 12) over the stack of MTJ layers; patterning the hard mask layer, and wherein the etching of the stack of MTJ layers includes using the patterned hard mask layer as a mask. See Figure 1(b) and corresponding text of Watanabe et al.
With respect to Claim 12, and the limitation “the bottom electrode is laterally surrounded by a dielectric layer, and wherein a top surface of the dielectric layer is exposed after the etching of the stack of MTJ layers”, Zhang et al disclose electrode 210 is surrounded by dielectric layer 202. 
With respect to Claim 12, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use a dielectric layer to surround the electrode as disclosed by prima facie case of obviousness is established. The dielectric layer would inherently be exposed after the etching process.
With respect to Claim 13, the etching of the stack of MTJ layers includes performing a reactive ion etching. See paragraphs 102-103 of Watanabe et al.
With respect to Claim 14, and the limitation “the thickness of the encapsulation layer is in a range of from about 50 Angstroms to about 500 Angstroms”, the determination of the optimum thickness of the encapsulation layer, would have been obvious as a matter of optimization, in this case the determination of how much protection is needed without unduly increasing the size of the device. Moreover, the Examiner notes that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe , 57 USPQ 136. Furthermore, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 559 F 2d 618, 195 USPQ 6 (CCPA 1977). In the present case determining the optimum thickness would be a matter of optimization, for providing the necessary amount of protection of the magnetoresistance device without unduly increasing the size of the device.

With respect to Claim 16, Claim 16 is rejected for the reasons as discussed in Claims 8 and 10-11. Moreover, Watanabe et al disclose a bottom electrode (Figure 4) and the formation of the patterned hard mask layer (Figure 1(b) and corresponding text).
With respect to Claim 17, Watanabe et al disclose a portion of the sidewall of the patterned MTJ structure is damaged by the etching of the stack of MTJ layers. See Watanabe et al Figure 1(a) step 103 and corresponding text.

With respect to Claim 20, Watanabe et al disclose the etching of the stack of MTJ layers includes applying both carbon monoxide and ammonia. See paragraphs 5, 76 and 87.
With respect to Claim 21, Watanabe et al disclose after the etching of the stack of MTJ layers to form the patterned MTJ structure, oxidizing the portion of the sidewall surface of the patterned MTJ structure. See paragraph 76 of Watanabe et al.
With respect to Claim 22, and the limitation “wherein the oxidizing the portion of the sidewall surface of the patterned MTJ structure includes exposing the patterned MTJ structure to a non-vacuum atmosphere”, omission of an element and its function is obvious if the function of the element is not desired. See Ex Parte Wu, 10 USPQ 2031 (BPAI 1989).
With respect to Claim 27, Kang discloses wherein forming the bottom electrode (Figure 5G, 19) includes forming the bottom electrode on a top surface of  the metal contact (Figure 5G, 17) and a top surface of the substrate (Figure 5G, 14). See Figure 5 G and corresponding text, especially paragraphs 46, 71 and 88.
With respect to Claim 28, and the limitation “performing the cleaning process removes about 5A to about 150 A of material from the sidewall of the patterned MTJ stack”, the determination of the optimum thickness of the material removed, would have been obvious as a matter of optimization, in this case the determination of how cleaning should be provided. Moreover, the Examiner notes that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe , 57 USPQ 136. Furthermore, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 559 F 2d 618, 195 USPQ 6 (CCPA 1977). In the .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-2, 4, 7-14, 16-18, 20-22, 25 and  27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-16 of U.S. Patent No. 10,516,101 in view of Kang (US 2014/0269005). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 3 and 5-6 of US 10,516,101 discloses all of the elements of present Claim 1, and also requires the limitation pertaining to the dielectric layer surrounding the bottom electrode.
Even though US 10,516,101 does not disclose a substrate including a metal contact, forming a bottom electrode directly on a top surface of the contact and a top surface of the substrate such that the bottom electrode physically contacts the top surface of the contact and the top surface of the substrate, the Kang reference makes obvious the afore mentioned limitations.
Kang also pertains to MTJ devices and also discloses  a substrate (Figure 5G, 14) including a metal contact (Figure 5G, 17), forming a bottom electrode (Figure 5G, 19) directly on a top surface of the contact and a top surface of the substrate such that the bottom electrode physically contacts the top surface of the contact and the top surface of the substrate. See Figure 5 G and corresponding text, especially paragraphs 46, 71 and 88.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use a narrower contact  as disclosed by Kang, in the device of Watanabe et al , in order to ensure the desired electrical flow characteristics, and arrive at the presently claimed limitations. The Examiner notes that changes in size are prima facie obvious. See In re Rose, 105 USPQ 237 (CCPA 1955). Moreover, it would have been obvious to one of ordinary skill in the art, before the effective date of the Ex Parte Wu, 10USPQ 2031 (BPAI 1989). 
Moreover, with respect to the relative widths of the respective components, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to arrive at the presently claimed limitations, as the cited references generally disclose the relative widths of the components, and changes in size are within the skill of one of ordinary skill in the art, in the absence of unobvious results. See In re Rose, 220 F 2d 459, 105 USPW 237 (CCPA 1955).  

With respect to Claim 2, Claim 13 of US 10,516,101 discloses a physical cleaning process.
With respect to Claim 4, Claim 14 of US 10,516,101 discloses an ion beam etching process.
With respect to Claim 7, Official Notice is taken that tilting a substrate is notoriously well known in the art.
With respect to Claim 8, Claim 8 is rejected for the reasons as discussed above with respect to Claim 1. Moreover, Claim 13 of US 10,516,101 disclose plasma cleaning.
With respect to Claim 9, Claim 9 is rejected for the reasons as discussed above with respect to Claim 1.
With respect to Claim 10, Claim 10 is rejected for the reasons as discussed above with respect to Claim 1.
With respect to Claim 11, Claim 2 of US 10,516,101 discloses the use of a hardmask.
With respect to Claim 12, Claim 1 of US 10,516,101 discloses a dielectric layer.
With respect to Claim 13, Claim 14 of US 10,516,101 discloses an ion beam etching process.
With respect to Claim 14, Claim 8 of US 10,516,101 discloses the thickness of the encapsulation layer.

With respect to Claims 17, Claim 1 of US 10,516,101 discloses damage.
With respect to Claims 18, Claim 12 of US 10,516,101 discloses the limitations of Claim 18.
With respect to Claims 20, Claim 1 of US 10,516,101 discloses the limitations of Claim 20.
With respect to Claims 21, Claim 3 of US 10,516,101 discloses the limitations of Claim 21.
With respect to Claims 22, the claims of US 10,516,101 do not require a vacuum chamber.
	With respect to Claims 25 and 27, Kang discloses the claimed limitations pertaining to the contact, bottom electrode and substrate. 
With respect to Claim 28, and the limitation “performing the cleaning process removes about 5A to about 150 A of material from the sidewall of the patterned MTJ stack”, the determination of the optimum thickness of the material removed, would have been obvious as a matter of optimization, in this case the determination of how cleaning should be provided. Moreover, the Examiner notes that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe , 57 USPQ 136. Furthermore, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 559 F 2d 618, 195 USPQ 6 (CCPA 1977). In the present case determining the optimum thickness would be a matter of optimization, within the skill of the practitioner in the art.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






AGG
January 18, 2022
/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812